Citation Nr: 1606643	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  13-25 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD); anxiety disorder; depressive disorder; adjustment disorder; and personality disorder, not otherwise specified, with cluster B traits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to January 1964. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Seattle, Washington. 

In April 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing. A transcript of the hearing has been associated with the Veteran's electronic file.

Evidence of record dated since the August 2009 rating decision also includes diagnoses of anxiety disorder; depressive disorder; adjustment disorder; and personality disorder, not otherwise specified, with cluster "B" traits. The law holds that the scope of a mental health disability claim includes any mental health disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Remand is required to afford the Veteran a VA examination, which adequately addresses the relationship, if any, between the Veteran's acquired psychiatric disorder and her military service. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her acquired psychiatric disorder. After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the VBMS e-folder or Virtual VA e-folder. 

If any identified records are not obtainable (or none exist), the Veteran and her representative should be notified and the record clearly documented. 

2. After all available records have been associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of the claimed acquired psychiatric disorder. The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* In a February 2009 statement, the Veteran reported being raped during her military service. She explained that approximately in November 1963, a fellow solider, whom she refers to as "John," approached her in a cafeteria and asked her to accompany him to visit historic sites in Williamsburg, Virginia. She admitted not remembering much about the trip other than touring the historic sites and eating. She explained that he raped her, but has been unable to remember the details of what happened. She also believes she may have been drugged. After returning from the trip, she found out she was pregnant and was discharged from the military in January 1964. The Veteran explained that she gave birth to the child in August 1964, and placed the baby up for adoption. Since that time, the Veteran admitted to being devastated over the loss of her military career and the loss of the child. As a result of the rape, she no longer trusts anyone and asserts that service connection is warranted for her acquired psychiatric disorder. 

* Service treatment records reflect the Veteran being hospitalized for two days in August 1963. The clinical record cover sheet reflects a diagnosis of situational reaction acute, not elsewhere classified (NEC), manifested by hysteria and insomnia. In January 1963, the Veteran visited sick call with complaints of tension, secondary to her stressful work environment at the Pentagon. She was given prescribed medication. Upon discharge from service, the Veteran denied having depression or excessive worry and nervous trouble of any sort on her January 1964 report of medical history. Psychiatric testing conducted at the January 1964 examination was normal. 

* Service personnel records note that the Veteran became pregnant during her military service and was discharged in January 1964. Her military occupational specialty was a stenographer. 

* In June 2009, the Veteran was afforded a VA examination. The Veteran reported having a poor relationship with her father. She explained that she was sexually abused by her father as a child. She also reported the alleged in-service rape to the examiner and admitted to not remembering anything about the trip. 

After mental status testing, the examiner diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood. The examiner determined that the Veteran did not meet the criteria for a PTSD diagnosis. The examiner concluded that the Veteran has experienced multiple traumatic events during the course of her life both prior to and after her military service. The examiner explained that it is not possible to link her current symptoms to one specific trauma but it is likely that her symptoms result from multiple traumatic exposures. 

* VA outpatient treatment records reflect diagnoses of PTSD, generalized anxiety disorder, and depressive disorder. 

* In a July 2009 statement, B., a friend of the Veteran's, recalled the Veteran telling her that her former foster parents recommended that she place the baby up for adoption. 

* In a January 2010 statement, J.M, the Veteran's childhood friend, stated that the Veteran told her that she became pregnant during service and was discharged thereafter. J.M. explained that it was difficult for the Veteran to provide details of the incident because the Veteran was very emotionally distressed. J.M. reported that the Veteran was unable to recall the details of the incident and only remembered traveling to Williamsburg, Virginia, by car and returning to the base after the trip. J.M. concluded that from the conversations she has had with the Veteran, she may have been raped in service.  

* In a January 2011 statement, V.K., the Veteran's mother, stated that the Veteran was discharged from the military because she was pregnant. She explained that the Veteran placed the baby up for adoption because she was unable to take care of the baby financially. She noticed that after service, the Veteran changed from outgoing, happy and hopeful, to withdrawn and defeated.

* In May 2013, the Veteran underwent a second VA examination for her acquired psychiatric disorder. The Veteran reported being sexually abused by her father, which resulted in her being placed into children's protective services. She was eventually placed in foster care and remained there until she entered into the military. She reported being married twice with both marriages ending in divorce. She also admitted to having one son and described their relationship as being strained. The Veteran stated that she was not presently involved in a relationship and devotes much of her time taking care of her mother. The Veteran again reported the alleged rape during her military service, but again could not recall many details surrounding the incident. She admitted to becoming pregnant as a result of the alleged rape and believes she may have been drugged by the fellow solider after speaking with friends about the incident. 

After review of the file and mental status testing, the examiner concluded that the Veteran does not meet the criteria for PTSD, but rather has personality disorder, not otherwise specified, with cluster "B" traits. The examiner opined that the Veteran's personality disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner agrees with the Veteran's assessment of not being a victim of PTSD. The examiner also notes that the recollection of the circumstances that led up to the in-service pregnancy are vague and incomplete due to her failure to remember details, which include the person's name, their meeting in the presence of friends, what they did on the date, and the decision that led her to go out of town with a person she had not dated or reportedly never met. The examiner explained that it is not clear whether she was forced to do anything against her will because after she found out she was pregnant, she contacted the alleged rapist. He informed her that he wanted nothing to do with her or the baby. The examiner concluded that an argument for traumatic memory loss is not a reasonable proposition.

* At the April 2015 Board hearing, the Veteran testified that she met "John" while in service and accompanied him to Williamsburg, Virginia, to tour historic sites. She admitted to not recalling the details of their trip, but asserts that she was possibly drugged and then raped by John. The Veteran testified that she did not report the rape to authorities. The Veteran explained that she became pregnant by John and placed the baby for adoption. 

All indicated tests and studies must be performed. The examiner must provide a diagnosis for each identified disability. The examiner must also take a full history from the Veteran. As to the acquired psychiatric disability, the examiner must be advised that actual corroboration of the claimed personal assault (e.g., by way of contemporaneous police reports, military disciplinary proceedings, etc.) is not dispositive as to the question of whether the assault occurred. The Board is requesting that the examiner opine as to whether he or she believes that the Veteran sustained a personal assault in service, even without corroboration of record. 

For each diagnosis, the examiner must provide an opinion as to the following questions:

(1) Based on all evidence of record, if you opine that the Veteran sustained sexual assault or harassment during service, does the Veteran have PTSD related to this in-service sexual assault or harassment?

(2) If a diagnosis of a current psychiatric disorder other than PTSD is assessed, does the Veteran have a separate current psychiatric disorder that began during active service or is related to an incident of service?

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.

3. Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claim, considering all evidence of record. If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




